Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Status of the Claims
Claim 2 has been cancelled; Claims 1 and 3 have been amended. 

Previous Rejections/Objections
Previous rejection of Claim(s) 1 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/21/2022.
Previous rejection of Claim(s) 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/21/2022.
Previous rejection of Claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Nomura et al (WO 03025240 A1, with on-line English translation, thereafter WO’240) in view of Guelton et al (JP 59028561 A, the English translation of Abstract, thereafter JP’561) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/21/2022.

Claim rejoining
Claims 3-5 are rejoined. 
Claims 3-5 are previously withdrawn from consideration as a result of an election/restriction requirement dated 08/04/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 3-5 (process claims) are include all of the allowable subject matter, therefore the restriction/election as set forth in the Office action mailed on 08/04/2021, is hereby withdrawn and Claims 3-5 (process claims) hereby rejoined and fully examined for patentability under 37 CFR 1.104. Therefore, Claims 1 and 3-5 remain for examination, and claims 1 and 3 are independent claims.

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claims 1 and 3, the recorded reference(s) does not specify the claimed alloy with negative Poisson’s ratio effect (0.003-0.008) for rock bolt (support by Fig.5 of the instant specification) as recited in the instant claims. The claims 4-5 depend on claim 3, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734